DETAILED ACTION

	This communication is in response to the Applicant Arguments/Remarks filed 9/29/2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-3, 6-10, 12-13 and 16-19 are objected to because of the following informalities: each of said claims has not been provided with a proper status indicator.  Please see the 37 CFR 1.121 C (1) and the Notice to the applicant regarding a Non-Compliant Amendment dated 10/6/2022. “Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New),” etc. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. Regarding the arguments that Enenkiel fails to teach or suggest "identifying a category of the data transfer", "stored categorization data", or a "category-specific user interface”. Accordingly, Enenkiel also fails to teach identify a category of the data transfer based on at least one of the one or more parameters and stored categorization data including a plurality of defined categories of requests for data transfers; and process the request for the data transfer based on the category by providing, to a computing device associated with the transferor, a category specific input interface for processing the request for the data transfer received via the communications module", examiner respectfully disagrees.

Specification, para. 85-86 disclose “The plurality of defined categories may include at least one of the following categories: a bill payment request; a credit card statement; a P2P data transfer request; a B2B data transfer request; a B2C data transfer request; a recurring data transfer request; a periodic data transfer request; or a non-periodic data transfer request” etc.; para. 79-80: parameters relating to the financial transactions, e.g., transfer amount, transfer from, bank account number, transfer to etc.

Regarding arguments in relating to the newly amended limitations, underlined above, please see the newly cited columns and lines below.
Enenkiel teaches at col. 2:25-61: store the signaling data in a database of the web-server using a unique identifier of the third computer to which the signaling data is addressed as a database key; a customer receives an invoice from a service provider/category: service payment; col. 9:15-63: an interface recognizes the format/category of the payment request. The format contains such payment information as credit organization, bank connection and the amount of the total payment/credit payment. The bank computer sends the signaling data to the web service utilizing a network. Each signaling data comprises, e.g., at least one of the data values, a time stamp identifying a date and/or a time when at least one of the data values is sent, and an identifier identifying the payment receiver. The control parameter may provide a rule that is executed by the payment request receiver in order to determine the payment amount. For example, the rule allows a discount of 3 percent if the payment is performed within a week; fig. 5: payer computers with at least a specific banking program interface(s)/communication module for paying and/or transfer payments to the banks and/or payees; col. 11:10-31: a plurality of third computers belonging to respective payees A, B ... etc. may be coupled to web server via Internet. Each of the third computers includes a web interface and a financial planning system, web server may receive a sequence of additional signaling data from various computers of other payers or from various other bank computers. The respective signaling data is collected in storage 505 of web server 508 using the respective payee identifiers as a key.
Guido further teaches fig. 3A: user can use bill pay, transfers, cash back deals or tools and investing interface for relating payments etc.; fig. 4A: user can set frequency/recurrent payment or one-time payment etc.; para. 77, 91-93: the fund transfer management module is figured to access a fund transfer database that stores historical transfer data related to previous fund transfers conducted and/or scheduled by the customer; para. 129: the transfers may be grouped within categories in which each individual tile may be stacked sequentially stacked based on various factors such as date of processing, date of request, transfer type and the like; para. 133, 149: the transfer activity may include a comprehensive list of transfers that have been previously processed, are pending, and/or scheduled to be processed for all accounts, transfer types, recipients, and the like; para. 171: the system may denote the transfer types associated with each of the external accounts in which the transfer type may be transfer to only, transfer from only, and/or transfer to or from etc. Thus, the combination of teachings of Enenkiel and Guido does teach the argued limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enenkiel (US 8548939) further in view of Guido (US 20160300199).
As per claims 1, 11, 20, Enenkiel (US 8548939) teaches
receive, via the communications module, a request for a data transfer from a transferor to a recipient, the request including one or more parameters (fig. 4: payment request receiver that receives the payment request with control parameter and data values; col. 2:25-61: store the signaling data in a database of the web-server using a unique identifier of the third computer to which the signaling data is addressed as a database key; a customer receives an invoice from a service provider/category: service payment; col. 9:8-25: an interface recognizes the format of the payment request. The format contains such payment information as credit organization, bank connection and the amount of the total payment); 
identify a category of the data transfer based on at least one of the one or more parameters and stored categorization data; and process the request for the data transfer based on the category by providing, to a computing device associated with the transferor, a category-specific input interface for processing the request for the data transfer received via the communications module (fig. 4: web service for bill payment category or financial transactions, e.g., a customer receives an invoice from a service provider – See col. 2:48-61; col. 3:2-4: the planned execution date of the payment procedure may be communicated to the web service in order to announce the pre-scheduled payment; col. 8:15-21; col. 9:15-63: an interface recognizes the format of the payment request. The format contains such payment information as credit organization, bank connection and the amount of the total payment. The bank computer sends the signaling data to the web service utilizing a network. Each signaling data comprises, e.g., at least one of the data values, a time stamp identifying a date and/or a time when at least one of the data values is sent, and an identifier identifying the payment receiver. The control parameter may provide a rule that is executed by the payment request receiver in order to determine the payment amount. For example, the rule allows a discount of 3 percent if the payment is performed within a week; fig. 5: payer computers with at least a specific banking program interface(s)/communication module for paying and/or transfer payments to the banks and/or payees; col. 11:5-31: Web services interface of web server serves for communication in accordance with the HTTP request-response protocol via Internet, in particular, for receiving the signaling information. A plurality of third computers belonging to respective payees A, B ... etc. may be coupled to web server via Internet. Each of the third computers includes a web interface and a financial planning system, web server may receive a sequence of additional signaling data from various computers of other payers or from various other bank computers. The respective signaling data is collected in storage 505 of web server 508 using the respective payee identifiers as a key).  
	Enenkiel does not explicitly teach including a plurality of defined categories of requests for data transfers.
Guido et al. teaches 
including a plurality of defined categories of requests for data transfers (fig. 3A: user can use bill pay, transfers, cash back deals or tools and investing interface for relating payments etc.; fig. 4A: user can set frequency/recurrent payment or one-time payment etc.; para. 77, 91-93: the fund transfer management module is figured to access a fund transfer database that stores historical transfer data related to previous fund transfers conducted and/or scheduled by the customer; para. 129: the transfers may be grouped within categories in which each individual tile may be stacked sequentially stacked based on various factors such as date of processing, date of request, transfer type and the like; para. 133, 149: the transfer activity may include a comprehensive list of transfers that have been previously processed, are pending, and/or scheduled to be processed for all accounts, transfer types, recipients, and the like; para. 171: the system may denote the transfer types associated with each of the external accounts in which the transfer type may be transfer to only, transfer from only, and/or transfer to or from etc. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Enenkiel et al. and Guido in order to effectively allow users to better view, interact, and/or efficiently manage the payment data.

As per claims 2, 12, Enenkiel teaches
wherein the one or more parameters include a recipient identifier, the recipient identifier indicating the recipient (fig. 5: payee A/ID with payment data…; col. 11:10-31: a plurality of third computers belonging to respective payees A, B ... etc. may be coupled to web server via Internet. Each of the third computers includes a web interface and a financial planning system, web server may receive a sequence of additional signaling data from various computers of other payers or from various other bank computers. The respective signaling data is collected in storage 505 of web server 508 using the respective payee identifiers as a key).  

As per claims 4, 14, Enenkiel does not explicitly teach said claims.
	Guido teaches
wherein the category-specific input interface includes one or more features that are not included for a category-specific input interface for another category (fig. 5A: transactions include payee/recipient identifier: item 322; para. 11: receive the customer input that requests the transfer of funds. While in other related embodiments of the system, the fund transfer management module is further configured to display the suggested recurring transfer option within a calendar view that highlights previous conducted transfers and pending future transfers; para. 70-71, 90: display, within the user-interface, transfer options that are specific to the transfer type (i.e., me-to-me transfer with the transferee account being the customer's saving account). As shown in FIG. 4A, the transfer options include transfer amount, transfer frequency and transfer timing; para. 129: the transfers may be grouped within categories in which each individual tile may be stacked sequentially stacked based on various factors such as date of processing, date of request, transfer type and the like).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Enenkiel et al. and Guido in order to effectively allow users to better view, interact, and/or manage payment settings.

As per claims 5, 15, Enenkiel does not explicitly teach said claims.
	Guido teaches
wherein the category-specific input interface is configured to facilitate receiving input including an indication of confirmation that the requested data transfer is to be made (para. 11, 90-92: the suggested recurring transfer option may be displayed to the customer in a confirmation page, which confirms the fund transfer once the customer has provided all of the requisite fund transfer inputs and/or displayed to the customer in a calendar view, (as shown in FIG. 17) or a timeline view (as shown in FIG. 18); para. 112: confirms the transfer).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Enenkiel et al. and Guido in order to effectively allow users to better view, interact, and/or manage the payment data.

As per claims 6-7, 16-17, Enenkiel does not explicitly teach said claims.
	Guido teaches
wherein the request for the data transfer is one of a plurality of periodic requests for respective data transfers and the one or more features include an option for automatically processing subsequent requests in the plurality of periodic requests; wherein the one or more features include a first feature associated with a minimum amount indicated in the request for the data transfer and a second feature associated with a full amount indicated in the request for the data transfer (fig. 5A-C: transactions include payee/recipient identifier: item 306: category transfers, the amount can be in minimum payment or last statement balance or other amount; frequency of payment can be changed to periodic request, e.g., frequency monthly on the due date etc.; para. 101). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Enenkiel et al. and Guido in order to effectively allow users to better view, interact, and/or manage the payment data.

As per claims 8, 18, Enenkiel does not explicitly teach said claims.
	Guido teaches
wherein identifying the category comprises, when identifying the recipient as an individual, identifying the category as a person-to-person data transfer request (fig. 9A: from a person can be sent to another person; para. 115-116: peer to peer/P2P transfer or transfer between the account holder and the intended recipient).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Enenkiel et al. and Guido in order to effectively allow users to better view, interact, and/or transfer payments between users.

As per claims 9-10, 19, Enenkiel does not explicitly teach said claims.
	Guido teaches
wherein the category includes one or more of a periodic data transfer request, a non-periodic data transfer request, a person-to-person data transfer request, or a business-to-business data transfer request; wherein the request for the data transfer includes at least one category identifier of a defined set of category identifiers (fig. 5A: transactions include payee/recipient identifier: item 306: category transfers, the frequency is one time/non-periodic transfer request; fig. 20: scheduled recurring transfers; para. 65: allows for a customer to conduct transfers between their internal accounts as well as between an internal account and an external account (i.e., a different financial institution account or the like), which may be held domestically or internationally. In addition, the consolidated platform allows for a customer to transfer funds from their internal accounts to third-party accounts (e.g., family members, friends, business and the like), both domestic and international accounts, using mobile payment, email payment, or other account identifiers; para. 115-116: peer to peer/P2P transfer or transfer between the account holder and the intended recipient).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Enenkiel et al. and Guido in order to effectively allow users to better view, interact, and/or transfer payments between users.

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enenkiel (US 8548939) further in view of Guido (US 20160300199) and Royer (US 200401555101).
As per claims 3, 13, Enenkiel and Guido do not explicitly teach said claims.
Royer teaches
wherein identifying the category comprises performing a lookup of the category based on the recipient identifier (para. 70: If the lookup retrieves a valid record, the processor 410 inspects the associated transaction account number and other information retrieved from the lookup table 470 and determines how the transaction is to be routed; para. 77: business to business transactional system). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Enenkiel, Guido and Royer in order to effectively allow users to better view, interact, and/or transfer payments between users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ebersole et al. (US 10134017) teaches col. 10:28-67: a plurality of defined categories of requests for data transfers. Benkreira (US 20210365947) teaches at para. 6-7: payment transactions; para. 28-29: amount, confirmations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        


10/6/2022
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163